DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Status and Formal Matters
	This action is in response to papers filed 5/9/2022.
	Claims 1-2, 4, 6, 8, 12-14, 16, 20-23, are amended.
Claims 27-29 have been added by amendment.
	Claims 1-2, 4, 6, 8, 12-14, 16, 20-25, 27-29 are pending.
Applicant’s election without traverse of group 2, claims 1, 3, and 16 and CpG position of 7 of SEQ ID NO 2 in the reply filed on 3/25/2019 is acknowledged.
Claim23 has been amended to provide new sequences not previously presented.  Newly amended claim 23 are directed to an invention that lacks unity of invention in view of Hughes (Arthritis and Rheumatology (June 2014) volume 66, pages 1648-1658)and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014) 
Claims 2, 4-15, 17-19, 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2019.
It is note the instant response is not consistent with the election of 3/25/2019.  Specifically applicant elected SEQ ID NO 2 and a specific position.  However to promote compact prosecution and be applicant friendly the instant response will be examined.
Claims 1, 16, 20-22, 24-25, 27-29  are being examined.
Priority
The instant application was filed 02/12/2018 is a national stage entry of PCT/EP2016/072594 with an international filing date: 09/22/2016 and claims foreign priority to GB1516975.8, filed 09/25/2015.
Claim Objections
Claims 1, 16, 20-21, 25, 27-29 are objected to because of the following informalities: 
Claims 1, 16, 27 and 29 recite cytosine adenine positions relative to a SEQ ID NO.  The specification on page 13 provides SEQ ID NO 2  with CA shaded, but has other CA not shaded, for example nucleotides 4 and 5.  

    PNG
    media_image1.png
    148
    636
    media_image1.png
    Greyscale

	If the intent of the claim is to require the shaded CA as suggested by the shading the claims should be amended to be more explicit.

The preamble of claim 22 recites a method of producing an amplicon. However,
the active steps of the claim have been amended to require quantitative PCR. VanGuilder (BioTechniques Volume 44, Issue 5, April 2008, Pages 619-626) teaches
the qPCR is for quantitative analysis of nucleic acids. Thus the claim is confusing as
the preamble recites method of producing amplicon, but requires qPCR which is the
quantitative analysis of the amount of an amplicon. The claim should be amended to clearly relate the preamble to what the active steps of the invention require.
Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 20-21, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “comprising SEQ ID NO: 1 prior to bisulfite treatment to produce the amplicon having- at least one cytosine-adenine (CA) at a  position selected from CA positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of SEQ ID NO: 2.  The metes and bounds are unclear as SEQ ID NO 1 and SEQ ID NO 2 are different sequences.  The claim should be amended to clarify.
Response to Arguments
This is a new ground of  rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16, 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over 
Hughes (Arthritis and Rheumatology (June 2014) volume 66, pages 1648-1658)and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014)
Claim 1 recites, “amplifying a portion of the bisulfite treated genomic DNA comprising SEQ ID NO: 1 prior to bisulfite treatment to produce the amplicon having at least one cytosine-adenine (CA) at a position selected from CA positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of SEQ ID NO: 2.”  The broadest reasonable interpretation of this is there is a cytosine-adenine in SEQ ID NO 2, as it does not specifically limit the amplified fragment of SEQ ID NO 2.
With regards to claim 1,  Hughes teaches in table 3 methylation of a sequence comprising a portion of a sequence identified as PARK2 and methylation is differentially methylated in in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control. 
	Thus Hughes teaches bisulfite treatment and whole genome amplification (genome -wide DNA methylation profiling, page 1649).
Hughes does not specifically teach the sequence of PARK2 or SEQ ID NO 1.
However, GenBank Accession NG_008289.1 teaches the sequence of PARK2 which encompasses SEQ ID NO 1 (nucleotides 1356695-1357162 are the reverse complement) and thus SEQ ID NO 2 after bisulfite conversion.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to bisulfite treat and amplify a sequences comprising SEQ ID NO 1, thus resulting in the sequences of SEQ ID NO 2 from human immune cells.  The artisan would be motivated to amplify a sequence comprising SEQ ID NO 1 as Hughes suggests PARK2 is differentially methylated in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control, but does not disclose the specific sequence.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to bisulfite treat and amplify known sequences.
	With regards to claim 16, this finds antecedent basis in the wherein clause.  Thus claims 16 does not change the scope of the active steps of claim 1 and is anticipated by the teachings of Hughes.
With regards to claim 20-21, Hughes teaches bisulfite treatment and whole genome amplification of bisulfite converted DNA.   
	Response to Arguments
The response traverses the rejection asserting that although Hughes teaches examination of methylation of PARK2, Hughes does not specifically teach or suggest amplifying a sequence comprising SEQ ID NO 1.  This argument has been thoroughly reviewed but is not considered persuasive as the response has conceded the prior art teaches PARK2 is methylated.  The GenBank accession number teaches the whole sequence of PARK2 rendering the SEQ ID NO 1 and SEQ ID NO 2 obvious.  Finally Hughes teaches whole genome amplification.  The response has provided no evidence whole genome amplification would not amplify SEQ ID NO 1 or SEQ ID NO 2 after bisulfite treatment.  
The response continues arguing that nothing specifically direct the artisan to SEQ ID NO1 or SEQ ID NO 2.  This argument has been thoroughly reviewed but is not considered persuasive as the claims set forth comprising language and thus encompass amplification of all of PARK2 or the whole chromosome.
Claim(s) 22, 24-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (Arthritis and Rheumatology (June 2014) volume 66, pages 1648-1658)and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014) as applied to claims 1, 16, 20-21 above, and further in view of Pabinger (Biomolecular Detection and Quantification (2014)volume 1, pages 23-33)..
The teachings of Hughes and GenBank Accession NG_008289.1 are set forth above.
While Hughes and GenBank Accession NG_008289.1 suggest the detection of methylation of PARK2 they do not specifically teach quantitative real time.
Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examination methylation of PARK2 (SEQ ID NO 1)  in a human immune cell samples by bisulfite treatment of genomic DNA, amplification by qPCR.  The artisan would be motivated to amplify a sequence comprising SEQ ID NO 1 as Hughes suggests PARK2 is differentially methylated in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control, but does not disclose the specific sequence.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences   for known methylation analysis methods. (claims 22 and 27)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim 1, 16, 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over 
Capello (British Journal of Haematology, 148, 245–255 (2009)) and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014)
Claim 1 recites, “amplifying a portion of the bisulfite treated genomic DNA comprising SEQ ID NO: 1 prior to bisulfite treatment to produce the amplicon having at least one cytosine-adenine (CA) at a position selected from CA positions 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of SEQ ID NO: 2.”  The broadest reasonable interpretation of this is there is a cytosine-adenine in SEQ ID NO 2, as it does not specifically limit the amplified fragment of SEQ ID NO 2.
With regards to claim 1,  Capello teaches PARK2 methylation was observed in 12/47 (25%) HIV-NHL  (page 250, 2nd column, bottom).
Capello teaches detection of methylation by methylations specific chain reaction following bisulfite treatment (247, methylation analysis).  Hughes teaches the genome location of PARK2
	Thus Capello teaches bisulfite treatment and amplification (.
Capello does not specifically teach the sequence of PARK2 or SEQ ID NO 1.
However, GenBank Accession NG_008289.1 teaches the sequence of PARK2 which encompasses SEQ ID NO 1 (nucleotides 1356695-1357162 are the reverse complement) and thus SEQ ID NO 2 after bisulfite conversion.
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to bisulfite treat and amplify a sequences comprising SEQ ID NO 1, thus resulting in the sequences of SEQ ID NO 2 from human immune cells.  The artisan would be motivated to amplify a sequence comprising SEQ ID NO 1 as Capello suggests PARK2 is differentially methylated in but does not disclose the specific sequence.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to bisulfite treat and amplify known sequences.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim(s) 22, 24-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Capello (British Journal of Haematology, 148, 245–255 (2009)) and GenBank Accession NG_008289.1,  Homo sapiens parkin RBR E3 ubiquitin protein ligase (PARK2), RefSeqGene on chromosome 6, (https://www.ncbi.nlm.nih.gov/nuccore/194440663?sat=18&satkey=3729738, March 3, 2014) as applied to claims 1, 16, 20-21 above, and further in view of Pabinger (Biomolecular Detection and Quantification (2014)volume 1, pages 23-33)..
The teachings of Capello and GenBank Accession NG_008289.1 are set forth above.
While Capello and GenBank Accession NG_008289.1 suggest the detection of methylation of PARK2 they do not specifically teach quantitative real time.
Pabinger teaches qPCR is a method for amplification and quantification of methylation using methylation specific primers (3.1, page 27, 2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to examination methylation of PARK2 (SEQ ID NO 1)  in a human immune cell samples by bisulfite treatment of genomic DNA, amplification by qPCR.  The artisan would be motivated to amplify a sequence comprising SEQ ID NO 1 as Capello suggests PARK2 is differentially methylated in monocytes Behcet’s patients relative to methylation of PARK2 in healthy control, but does not disclose the specific sequence.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences   for known methylation analysis methods. (claims 22 and 27)
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634